Dennis S. Cohen, Esq. Village Attorney, Avon
You have asked whether a village may establish a planning board composed of seven members.
The Village Law authorizes the establishment of a planning board consisting of five members (§ 7-718). In our view, however, a village by local law may amend or supersede this provision and authorize the establishment of a planning board consisting of seven members and set forth the procedure for initial appointments and tenure on the board.
Villages are authorized to amend or supersede any provision of the Village Law relating to its property, affairs or government or to other matters in relation to which it is authorized to adopt local laws, notwithstanding that such provision is a general law, unless the Legislature expressly has prohibited the adoption of the proposed local law (Municipal Home Rule Law, § 10[1][ii][e][3]). In construing a similar provision for towns (id., § 10[1][ii][d][3]), the Appellate Division decided that towns are authorized to adopt zoning regulations by local law under the Municipal Home Rule Law and therefore may amend or supersede zoning provisions in the Town Law (Matter of Sherman vFrazier, 84 A.D.2d 401 [2d Dept, 1982]). The court cited Municipal Home Rule Law, § 10(1)(ii)(a)(14) which authorizes towns, villages, cities and counties to adopt local laws to exercise the powers granted to them in the Statute of Local Governments (Matter of Sherman v Frazier, supra,
p 409). The court concluded that since the Statute of Local Governments, § 10(6) grants to towns (also villages and cities) the power to adopt, amend and repeal zoning regulations, it follows that a town board may adopt zoning regulations by local law under the Municipal Home Rule Law (ibid.).
Since villages and towns are covered by substantially similar statutory provisions, it follows that villages by local law may amend or supersede zoning provisions of the Village Law. We note that villages also may adopt local laws in relation to the government, protection, order, conduct, safety, health and well-being of persons or property therein (Municipal Home Rule Law, § 10[1][ii][a][12]). This is the grant of the police power, which in our opinion is additional authority for local zoning and planning regulations. Also, a village may adopt local laws relating to the powers, duties, qualifications, number, mode of selection and removal, and terms of office of its officers and employees (id.,
§ 10[1][ii][a][1]). This authorizes local laws establishing and setting forth the composition of local boards.
We conclude that a village by local law may amend or supersede section7-718 of the Village Law to authorize the establishment of a planning board consisting of seven members.